Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00789-CV

                                       Diana FARIAS,
                                          Appellant

                                               v.

                    Ramon JUAREZ, Lydia Ramos and Pro Builders, Inc.,
                                     Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016-CVF-001006-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the portions of the trial court’s
judgment granting the no evidence motion for summary judgment as to appellant’s claim for
breach of contract against Pro Builders, Inc. and appellant’s claim for fraud in a real estate
transaction are REVERSED, and those claims are REMANDED to the trial court for further
proceedings. The remainder of the trial court’s judgment is AFFIRMED. It is ORDERED that
appellant Diana Farias recover her costs of this appeal from appellees Ramon Juarez, Lydia Ramos
and Pro Builders, Inc.

       SIGNED December 5, 2018.


                                                _____________________________
                                                Marialyn Barnard, Justice